MEMORANDUM OPINION
No. 04-06-00066-CR
Chad Austin HARDIN,
Appellant
v.
The STATE of Texas ,
Appellee
From the 175th Judicial District Court, Bexar County, Texas
Trial Court No. 2005-CR-8445
Honorable Mary Roman , Judge Presiding

PER CURIAM

Sitting: Alma L. López, Chief Justice
  Catherine Stone , Justice
  Rebecca Simmons , Justice

Delivered and Filed: May 17, 2006

DISMISSED
 The trial court's certification in this appeal states that this case "is a plea-bargain case, and the defendant has NO right of
appeal."  Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, "[t]he appeal must be dismissed if a certification
that shows the defendant has a right of appeal has not been made part of the record under these rules."  Tex. R. App. P.
25.2(d).  On March 29, 2006, we ordered that this appeal would be dismissed pursuant to Rule 25.2(d) unless appellant filed
an amended trial court certification showing that he had the right of appeal by May 1, 2006. See Tex. R. App. P. 25.2(d);
37.1; see also Daniels v. State, 110 S.W.3d 174, 177 (Tex. App.--San Antonio 2003, no pet.).  No such amended trial court
certification has been filed.  Therefore, Rule 25.2(d) requires this court to dismiss this appeal.  Accordingly, this appeal is dismissed.


       PER CURIAM
Do Not Publish